PER CURIAM.
The scheduled time expired on the temporary support hearing before the appellant, husband, had an opportunity to cross-examine the appellee, wife, and present his own case. Nevertheless, the trial court entered a temporary support order for the wife. Ordinarily, this would constitute reversible error; however, we affirm here because of the totality of the circumstances. First, at the time of the hearing, the wife was without means of support and in the final stages of pregnancy; second, the temporary support awarded (below the amount the wife requested but more than the husband offered) was not per se unreasonable. Finally, the trial judge offered to set another hearing at a later date because the allotted time had expired and other attorneys “were backed up.” The transcript does not reveal that the husband’s attorney accepted this offer.
Therefore, we affirm the temporary support order subject to the husband’s right to a supplemental hearing. If the husband shows that a lower temporary support amount was proper, he shall receive retroactive credit.
Affirmed.
RYDER, A.C.J., ALTENBERND, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.